 



Exhibit 10.4
INTELLECTUAL PROPERTY SUBLICENSE AGREEMENT
I. Parties
This Intellectual Property Sublicense Agreement (“Agreement”) is made by and
between GMAC and Residential Capital, LLC for itself and on behalf of its direct
and indirect subsidiaries (individually and collectively “Sublicensee”):
II. Recitals

A.   General Motors Corporation, Vauxhall Motors, Ltd., Opel Eisenach GmbH, Saab
Automobile AB, Saturn Corporation, and OnStar Corporation (collectively “GM”)
licensed to GMAC the right to use and display GM’s intellectual property
(collectively “GM IP”) under the Intellectual Property License Agreement between
Gm and GMAC (“IPLA”) and the related Opt-In Letters.   B.   The IPLA permits
GMAC to sublicense the GM IP, subject to the terms and conditions of the IPLA.  
C.   Sublicensee desires GMAC to sublicense to Sublicensee GMAC’s rights to the
GM IP, subject to the terms and conditions of the IPLA.   D.   GMAC is willing
to sublicense its rights to the GM IP, subject to the terms and conditions of
the IPLA and this agreement.

III. Agreement
In consideration of the premises above, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
GMAC and Subicensee agree as follows:

A.   Sublicense Grant. GMAC hereby grants to Sublicensee the following
sublicenses, subject to the terms and conditions of the IPLA and this Agreement
(collectively “Sublicenses”):

  1.   A non-exclusive, non-transferable, and worldwide sublicense of:

  a.   GMAC’s rights to use and display the Nameplate Trademarks under
Section 3.1(a) of the IPLA;     b.   All rights granted to GMAC under the IPLA
Opt-In Letters.

  2.   A non-exclusive, non-transferable, and worldwide sublicense of GMAC’s
rights under Section 3.1(c) of the IPLA to use and display the GMAC name and
logo.     3.   A non-exclusive, non-transferable, and worldwide license of
GMAC’s rights under Section 3.2 of the IPLA to use and display the “GENERAL
MOTORS” and “GM” names     4.   A non-exclusive, non-transferable, and worldwide
license of GMAC’s rights with respect to patents, copyrights, trade secrets and
other forms of intellectual property under Section 3.5(a) of the IPLA.

B.   Conditions. The Sublicenses are derivative of GMAC’s rights under the
licenses granted under the IPLA, as the IPLA may be amended by GMAC and GM from
time to time, and the Sublicenses remain subject to all terms and conditions
that apply to those licenses.   C.   Royalties. GMAC reserves the right to
charge royalties to Sublicensee for use of GM IP sublicensed under this
Agreement.

1



--------------------------------------------------------------------------------



 



D.   Costs. Sublicensee will reimburse GMAC for all third party costs paid by
GMAC to GM under IPLA Section 4.4 in connection with GM’s management of the GMAC
name and logo, to the extent such costs relate to Sublicensee’s use of the GMAC
name and logo.   E.   Sub-sublicensing. Sublicensee may further sublicense its
rights under this Agreement, subject to the terms and conditions of this
Agreement and the IPLA.   F.   Amendment. Any amendment of this Agreement must
be in writing and signed by GMAC and Sublicensee.   G.   Termination. This
Agreement terminates as provided in the IPLA. Termination does not relieve the
parties from their obligations arising before the termination effective date.  
H.   No Waiver of Rights. Any forbearance, delay, or failure by GMAC or
Sublicensee in exercising any of its rights or remedies does not constitute a
waiver of such rights or remedies or of any existing or future default by GMAC
or Sublicensee.   I.   No Third Party Beneficiaries. This Agreement is not
intended to and does not create any rights in favor of any third party.   J.  
Successors and Assigns. This Agreement binds and inures to the benefit of GMAC’s
and Sublicensee’s successors and assigns, except that Sublicensee may not assign
its rights under this Agreement to an unaffiliated third party without GMAC’s
prior written consent.   K.   Counterparts. This Agreement and any amendments
may be executed in two or more counterparts, each of which is deemed an
original, but all of which together constitute one and the same agreement.   L.
  Governing Law. This Agreement is governed by and construed under the laws of
Michigan, without regard to Michigan’s law on conflicts of laws.   M.  
Effective Date. This Agreement becomes effective when the IPLA becomes
effective.

             
 
            GMAC LLC   Residential Capital, LLC and
its direct and indirect subsidiaries
 
           
Signature:
  /s/ Sanjiv Khattri   Signature:   /s/ James R. Giertz
 
           
By (print):
  Sanjiv Khattri   By:   James R. Giertz
 
           
Title:
  Executive Vice President and Chief Financial Officer   Title:   Chief
Financial Officer
 
           
Date:
  November 30, 2006   Date:   November 30, 2006
 
           

2